                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
SHIRLENE FOAT LEITH,                      :
                                          :
            Plaintiff,                    :   Civ. No. 15-7227 (FLW) (LHG)
                                          :
      v.                                  :
                                          :
LIEUTENANT STEVE WEITZ et al.,            :   MEMORANDUM AND ORDER
                                          :
            Defendants.                   :
_________________________________________ :

        Plaintiff, Shirlene Foat Leith (“Foat Leith” or “Plaintiff”), is a state prisoner, presently

incarcerated at the Edna Mahan Correctional Facility, in Clinton, New Jersey. She is proceeding

pro se with an Amended Complaint asserting claims under 42 U.S.C. § 1983. (ECF No. 18.)

Presently pending before the Court are motions by the two active defendants, Steve Weitz and

Dean Dakin, for summary judgment in their favor. (ECF Nos. 83 & 84.)

        In April 2019, the Court received a letter from Foat Leith reporting that she had been sent

from the halfway house where she was residing to the prison infirmary due to an ongoing

medical condition. (ECF No. 86.) In this letter, she also indicated that, while she was aware of

the pending summary judgment motions, she had lost access to her legal papers due to her

transfer to the infirmary. (ECF No. 86.) In May 2019, however, Foat Leith submitted to the

Court a letter and DVD concerning various evidence in her case. (ECF No. 89.) It is unclear

whether that submission is intended to act as an opposition to the summary judgment motions.

(See id.)

        Assuming that Foat Leith has regained access to her legal papers, the Court grants her an

additional 30 days to file any further opposition to the pending motions for summary judgment.

If Foat Leith still lacks copies of the motion papers, she shall notify the court as soon as
practicable, so that the Court may determine the best way of ensuring her access to these motions

and may set an appropriate briefing schedule. If Foat Leith files makes no further filings within

30 days of the entry of this order, her present filings will be treated as her opposition to the

pending motion for summary judgment. Defendants shall be permitted 14 days to file replies

after Foat Leith has filed any additional opposition papers or after her time to do so has expired.

          Accordingly, IT IS, on this 14th day of June 2019,

          ORDERED that, assuming Plaintiff has regained access to her legal papers, she shall file

any opposition to Defendants’ pending motions for summary judgment within 30 days of the

entry of this Memorandum and Order; and it is further

          ORDERED that, if Plaintiff still lacks copies of the motion papers, she shall notify the

Court of that fact as soon as practicable, so that the Court may determine how to ensure her

access to the motion papers and set an appropriate briefing schedule; and it is further

          ORDERED that, if Plaintiff makes no filings within 30 days of the entry of this

Memorandum and Order, her present filings will be treated as her only opposition to the

pending motions for summary judgment; and it is further

          ORDERED that Defendants shall file any reply briefs within 14 days of Plaintiff’s filing

of any additional opposition papers or of the expiration of Plaintiff’s time to do so; and it is

further

          ORDERED that the Clerk of the Court shall send a copy of this Memorandum and Order

to Plaintiff by regular U.S. mail.



                                                               s/Freda L. Wolfson
                                                               FREDA L. WOLFSON
                                                               U.S. Chief District Judge



                                                  2
